DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

Examiner’s Note
The Examiner acknowledges the amendments of claim 1. Claims 2 – 4, 9, & 11 – 12 have been cancelled. Claims 1, 5 – 8, 10, & 13 are currently pending and examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5 – 8, 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsufuji et al. (US 2002/0018886 A1), in view of Horio et al. (US 2009/0075074 A1)* & Kondo et al. (U.S. Patent No. 8,092,872 B2), and Ueda et al. (WO 2014/022368 A1, submitted with IDS filed 9/21/2018).
*as evidenced by Specialchem.com: https://polymer-additives.specialchem.com/product/m-nagase-america-nam-ua32p & https://polymer-additives.specialchem.com/product/m-nagase-america-nam-dpha40h
*as evidenced by Uniquesc.in: https://www.uniquesc.in/art-resin.php

With regard to claim 1, Matsufuji et al. disclose a flexible plastic film comprising supports that can be formed from several of the claimed polymers, such as PEI, PET, PEN, & PMMA (paragraph [0050]) with a thickness of 20 – 500 µm (paragraph [0052]), which contains Applicant’s claimed range of 20 – 100 µm.  Furthermore, the substrate has a modulus of surface elasticity (“elastic modulus”) of 5 – 15 GPa (paragraphs [0054] – [0054]), which contains Applicant’s claimed elastic modulus of 4 – 9 GPa. The flexible plastic film also contains a hard coat film which has a thickness of 2 – 30 µm, preferably 3 – 20 µm (paragraph [0169])). 
Matsufuji et al. does not teach a specific type of prepolymer urethane resin to use.
	Matsufuji et al. does not teach urethane (meth)acrylate contains 7 – 9 functional groups (claims 1 & 5 – 6), the acrylate equivalent weight of the 7 – 20 functional urethane (meth)acrylate-based binder (claim 1), the and ratio of methacrylate to urethane methacrylate groups (claims 5 – 7).
Horio et al. teach a hard coat comprising a (meth)acrylate compound, preferably of trifunctionality, and a hexa-or more functional urethane (meth)acrylate compound (paragraphs [0011] – [0013]). The urethane (meth)acrylate compound may be used alone or in combination of two or more species (paragraphs [0050]-0051). Examples of urethane (meth)acrylate compounds (paragraph [0052]) include, NAM-UA-32P (functionality of 9, as evidenced by specialchem.com), Artresin UN 952 (functionality of 10, as evidenced by Uniquesc.in), DPHA40H (functionality of 10, as evidenced by specialchem.com). A hard coating comprising hexa-(6) or more functional urethane (meth)acrylate distribution biased toward surface side of the hard coat layer for imparting desired hard-coating property to the resin layer to be formed (paragraph [0053]). 
Horio et al. teach the hexa- or more functional (meth)acrylate compound preferably has a weight average molecular weight of 1000 or more to prevent permeation into the substrate. Permeation into the substrate would decrease the hardness of the coating. Additionally, if the weight average molecular weight is more than 50000, the viscosity of the composition would be too high for coating a substrate. Preferably, the weight average molecular weight of the polymer is greater than 1,000 and less than 6,500 (paragraph [0048]). For example, a 9-functionality urethane-acrylate of 6,500 MWw divided by functionality of 9, has an acrylate equivalent weight of 722.22.
Kondo et al. teach an optical form comprising a hard coat formed of a compound (A) of an octa-(8) to pentadeca(15)-functional urethane (meth)acrylate-based compound. If the functionality of the urethane (meth)acrylate-based compound is heptafunctional or less, the coating film cannot have sufficiently high surface hardness and if the compound is hexadecafunctional or more, the trouble such as gelling readily occurs. Other acrylate compounds may be added, such as trifunctional acrylates (Col. 17, Line 65 – Col. 18, Line 43).
Therefore, based on the teaching of Horio et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a hard coat comprising a (meth)acrylate of preferably tri-functionality and a hexa-or more functional (meth)acrylate compound for imparting hardness. 
Furthermore, based on to the teachings of Kondo et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the most preferable range of urethane (meth)acrylate functionality within the range taught by Horio et al. would be octafunctional (8) to pentadecafunctional (15) for achieving sufficient hardness without gelling. 
When considering the teachings of Horio et al. and Kondo et al. in combination, urethane acrylates having 8 – 15 functionality with a MWw 1,000 – 6,500 g/mol would have an acrylate equivalent weight in the range of 125 – 812.5, which overlaps with Applicant’s claimed range of about 200 to about 1,500 g/mol. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Therefore, when considering the teachings of Horio et al. and Kondo et al., it would have been obvious to one of ordinary skill in the art to form a composition for a hard coat of (meth)acrylates, such as tri(meth)acrylates, and a mixture of urethane (meth)acrylates of 8 – 15 functionality.
Matsufuji et al. do not teach the pencil hardness and crack resistance of claim 1.
Matsufuji et al. do not teach the ratio between the first and second fine particle groups or the surface treatment of the fine particles with methacroxysilane (a silane coupling agent).
Ueda et al. teach a hard coating comprising a bimodal average particle size for surface treated inorganic nanoparticles, such as silica (pgs. 6 & 19) in a (meth)acrylate or urethane binder (pg. 3).  The ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1, more preferably 2.5:1 to 25:1 (pg. 6), which overlaps with Applicant’s claimed ratio of 9:1 to 3:7.  By using a mixture of nanoparticles of different sizes, it is possible to fill the hard coating with a large amount of nanoparticles and thereby increase the hardness of the coating (pg. 7).  The nanoparticles are silane functionalized in order to make the inorganic particles more compatible with the resin (pg. 7) with treatment agent, such as methacryloxypropyl trimethoxysilane or methacryloxypropyl tirethoxysilane (paragraph Pg. 8), which are “methacroxyl silane” compounds.
Therefore, based on the teachings of Ueda et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to mix surface treated inorganic particles of different sizes in order to increase the hardness of the hard coating taught by Matsufuji et al.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the surfaces of the inorganic particles with a silane coupling agent in order to allow blending of the silica particles with the acrylate-based resin binder.
As shown in the table below, the hard coat and support taught by Matsufuji et al., Horio et al., Kondo et al., and Ueda et al. encompasses a flexible plastic film substantially identical to Applicant’s flexible plastic film.  Therefore, the substantially identical flexible plastic film taught by Matsufuji et al., Nakajima et al., Ueda et al. would have the same properties of a hardness of 6H or more and crack resistance.

Applicant
Matsufuji et al.
Horio et al. & Kondo et al.
Ueda et al.
Applicant’s Table 1 Examples 1 – 6:
Hardcoating comprising crosslinked copolymer of 3 functional acrylate, 9 functional urethane acrylate, 10 functional acrylate having a triacrylate: urethane acrylate weight ratio of 2:8 or 3:7 (claims 5 – 6)

Hardcoating:
Copolymer of 2 & 3 functional acrylate combined with urethane crosslinker
Horio et al. teach hardcoating comprising crosslinked (P[0071])
6 or more functional urethane (meth)acrylate oligomer (P[0047] – [0052], a (meth)acrylate, such as tri functional (meth)acrylate monomer (P[0041]), urethane (meth)acrylate compound with the (meth)acrylate compound such that ratio is 5/95 to 90/10 (paragraph [0054]).  
Kondo et al. teach the most preferred range for functionality of urethane (meth)acrylate is 8 – 15.

Hardcoating:
Both 1st & 2nd inorganic particles 5 – 50 pbw (wt.%), based on 100 pbw of the coating layer (claim 7).
Surface modified with one or more acrylate functional silane coupling agents selected from (meth)acrylsilane, methacroxysilane, vinylsilane, epoxysilane, and mercaptosilane (claim 8)
Weight range of 1st and 2nd particles is 9:1 to 3:7 (claim 10)
Hardcoating:
Mixture of inorganic particles, 1 – 99 wt%, more preferably 20 – 45 wt.% of coating


The ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1 (pg. 6).
The nanoparticles are surface modified with silane coupling agent, such as methacryloxypropyl trimethoxysilane (pg. 8), which is a “methacroxysilane” compound
Substrate:
PET, PEN, PEI (claim 1)
Substrate:
PET, PEN, PEI





With regard to claim 5, Matsufuji et al. teach the hard coat film comprises surface treated inorganic fine particles (paragraph [0099]) may be a mixture of more than one type of particle (paragraph [0100]) having a diameter of 5 – 500 nm, preferably 10 – 100 nm (paragraph [0101]). The hard coat layer may contain a crosslinking polymer formed from a radiation polymerizable resin tetra(meth)acrylate or dipentaerythritol hexa(meth)acrylate and trimmethylolprpane tri(methacrylate (each of these are 3 – 6 functional acrylate binders) (paragraph [0098]).  The layer may also employ a curable resin (thermosetting resin) which employ a crosslinking reaction of a prepolymer of urethane resin (paragraph [0095]).
Furthermore, Horio et al. teach a cured hard coating for display devices (paragraph [0002]) with excellent scratch resistance (paragraph [0262]) when cured comprising crosslinked blend of 3-functional (meth)acrylate and a mixture of urethane (meth)acrylates of 6-or more functionality, wherein urethane (meth)acrylate compound with the (meth)acrylate compound such that ratio is 5/95 to 90/10 (paragraph [0054]).  .Horio et al. teach crosslinking the components of component A & component B in the amount of 60:40 to 95:5 reduces rigidity and imparts flexibility while maintaining hardness (paragraph [0037]). As discussed above for claim 1, Kondo et al. teach the urethane (meth)acrylates are preferably in the range of 8 – 10 functionality.
With regard to claim 6, Horio et al. teach mixing urethane (meth)acrylate compound with the (meth)acrylate compound such that ratio is 5/95 to 90/10 (paragraph [0054]), which includes Applicant’s claimed range of 1:9 to 4:6.
With regard to claim 7, Matsufuji et al. teach the amount of inorganic fine particles is desirably 1 – 99 wt%, more preferably 20 – 45 wt.%, of the total amount of the hard coat layer (paragraph [0102]). As such, the crosslinked copolymer is present in the amount of 1 – 99 wt.%. Furthermore, Horio et al. teach mixing urethane (meth)acrylate compound with the (meth)acrylate compound such that ratio is 5/95 to 90/10 (paragraph [0054]), which includes Applicant’s claimed ranges.
With regard to claim 8, Ueda et al. teach the ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1 (pg. 6). The nanoparticles are surface modified with silane coupling agent, such as methacryloxypropyl trimethoxysilane (pg. 8), which is a “methacroxysilane” compound.
With regard to claim 10, Ueda et al. teach a hard coating comprising a bimodal average particle size for surface treated inorganic nanoparticles, such as silica (pgs. 6 & 19) in a (meth)acrylate or urethane binder (pg. 3).  The ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1, more preferably 2.5:1 to 25:1 (pg. 6), which overlaps with Applicant’s claimed ratio of 9:1 to 3:7.  By using a mixture of nanoparticles of different sizes, it is possible to fill the hard coating with a large amount of nanoparticles and thereby increase the hardness of the coating (pg. 7).  The nanoparticles acrylate are silane functionalized in order to make the inorganic particles more compatible with the resin (pg. 7) with treatment agent, such as methacryloxypropyl trimethoxysilane or methacryloxypropyl tirethoxysilane (paragraph Pg. 8), which are “methacroxyl silane” compounds.
With regard to claim 13, as shown in the table above, the hard coat and support taught by Matsufuji et al., Horio et al., Kondo et al., and Ueda et al. encompasses a flexible plastic film substantially identical to Applicant’s flexible plastic film.  Therefore, the substantially identical flexible plastic film taught by Matsufuji et al., Horio et al., Kondo et al., Ueda et al. would have the claim property wherein a crack does not occur in the film when wound on a mandrel with a diameter of 4 mm.

Response to Arguments
Applicant's arguments filed in the Remarks of May 2, 2022 have been fully considered but they are not persuasive. These arguments were previously considered in previous office actions, but were not persuasive. Applicant is directed to previous office actions for the Examiner’s response.

Applicant argues, “Moreover, none of the cited references provide specific guidance to select the 7- to 20-functional urethane acrylate-based binder that has an acrylate equivalent weight ranging from about 200 to about 1,500 g/mol” (Remarks, Pg. 18).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Horio et al., which was the reference previously cited for motivation to incorporate 6+ functionality urethane (meth)acrylate polymers into the hard coating of Matsufuji et al., also teaches the preferred molecular weight of the urethane(meth)acrylate polymers. Therefore, the preferred acrylate equivalent weight (average molecular weight of the polymer divided by the functionality) is taught by the reference. Applicant is directed to the discussion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781